The appellee insists that the conclusion and opinion of the court in the instant case is in conflict with the holding in Harris v. Harris, 230 Ala. 508, 162 So. 102. In that case, to quote from the opinion, the bill alleged: "That about three years ago the said Henry J. Harris began to abuse and threaten oratrix with bodily harm, and made it so unpleasant for her that she ceased to live with him as a wife, though she continued to occupy his house until September 3, 1933, when she left the home of her said husband and has remained away from him from that time to the present; that during the month of March, 1932, the said Henry J. Harris pointed a gun at oratrix, and threatened to kill her; that on many occasions between March, 1932, and September 3, 1933, her said husband has abused her, threatened to do her bodily harm and at times to take her life; that from the conduct of the said Henry J. Harris during March, 1932, and on many occasions from that time up to September, *Page 527 
1933, when he threatened her with physical violence, and when he would utter threats to take her life, or to do violence to her person, oratrix has reasonable apprehension of loss of her life, or great and serious harm to her body from her said husband."
In passing on the sufficiency of these averments as against demurrer, it was said: "It is not necessary to authorize the granting of a divorce to the wife on the ground of 'cruelty' that she allege and prove that the husband has committed actual violence on her person attended with danger to life or health. Averments which show a course of conduct on the part of the husband creating reasonable apprehension of such conduct, and from such conduct the complainant has 'reasonable apprehension' that he will commit such violence on her person attended with danger to her life or health, are sufficient."
It is well settled that when the facts pleaded reasonably suggest the existence of a fact essential to the statement of a cause of action or ground of defense, the pleader may support the pleading by stating the fact in the form of a conclusion rendering the entire statement certain to a common intent, therefore sufficient on demurrer. Birmingham Railway, Light  Power Co. v. Gonzalez, 183 Ala. 273, 61 So. 80, Ann.Cas.1916A, 543; Mobile Light  R. Co. v. Forcheimer,221 Ala. 139, 127 So. 825.
The course of conduct established by the evidence in the Harris case, as appears from an examination of the original record, culminated in an actual hostile assault by the defendant on the complainant with a field hoe handle, supporting the averment that "oratrix has reasonable apprehension of loss of her life, or great and serious harm to her body from her said husband."
In the instant case, considering the testimony in its light most favorable to the complainant, the most that it shows is an isolated single threat, to quote the complainant's language: "He would put a pillow over my face and smother me," "and then he would say I died with heart trouble." This testimony is met, not only by the implicit denial of the defendant, but by the documentary evidence, the written correspondence between the complainant and defendant carried on through the five years after the separation, showing mutual feeling of solicitude and affection between the parties. Also, by the undisputed evidence of the defendant fully corroborated by at least two witnesses, that at the time of the alleged threat, said by complainant to be the immediate cause of the separation, he was in such physical condition from illness that, if he made such threat it was meaningless.
These facts clearly differentiate Harris v. Harris, supra, from the case at bar.
Application for rehearing overruled.
GARDNER, THOMAS, and KNIGHT, JJ., concur.